Citation Nr: 1035553	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected right 
knee postoperative degenerative joint disease, currently 
evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to April 
1992.

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
May 2008 and in July 2009 for further development. A review of 
the record shows that the RO has complied with all remand 
instructions by providing a VA examination in October 2008, and 
providing supplemental statements of the case in March 2009 and 
July 2010.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  The Board notes that in a statement written in April 
2010, the Veteran did not assert that she is unemployable due to 
her service-connected disability.  While the Veteran did state 
that the United States Postal Service (USPS) has begun the 
process to separate her completely, as will be discussed below, 
the Veteran was employed at two other places of employment where 
she was working for the elderly and for a fire department.  
Moreover, as will also be discussed below, it appears to the 
Board that the Veteran rejected the idea of working a desk job at 
a hotel, not because of her disability, but because she simply 
did not want it.  Therefore, the Board finds that this appeal 
does not include an issue of entitlement to TDIU.

The issues of entitlement to service connection for back 
disability and for depression to include as secondary to the 
Veteran's service connected disabilities, and entitlement to an 
initial rating in excess of 10 percent for service-connected left 
knee degenerative joint disease with loss of motion have been 
raised by the record (specifically, in a statement received in 
May 2009), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.    


FINDING OF FACT

The Veteran's service-connected right knee postoperative 
degenerative joint disease is productive of symptomatology, 
including pain, which limits flexion to no less than 90 degrees; 
extension to no more than 0 degrees, with no recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected right knee 
postoperative degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Codes 5010-5260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in March 
2007, January 2008 and May 2008, subsequent to the October 2004 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
  
While the March 2007, January 2008 and May 2008 notices were not 
provided prior to the October 2004 adjudication, the claimant has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2009 and July 
2010 supplemental statements of the case, following the provision 
of notice in March 2007, January 2008 and May 2008.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the July 2004, March 2007, 
January 2008 and May 2008 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to her increased rating 
claim.
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA and private records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations in 
August 2004, May 2006, May 2007, and October 2008.  The Board 
acknowledges a note from the VA indicating that the Veteran was 
scheduled for a March 2009 surgery.  While treatment records from 
this surgery are not of record, the Board does not believe that 
additional development is necessary since a March 2009 VA 
treatment record shows that the surgery was for a hysterectomy 
and tubal cystectomy.  The Board also acknowledges that in a 
statement received in April 2010, the Veteran asserted that her 
knee disability continues "to get worse."  The Board does not 
believe that additional development is necessary here since the 
symptoms the Veteran used in support of the aforementioned 
statement-muscle spasms and pain-were the same symptoms the 
Veteran had complained about in the past.  The Board additionally 
notes that a May 2009 VA treatment record shows the Veteran 
reporting "getting an appt [sic] to see the ortho doctor at Ft. 
Miley."  However, there is nothing of record to indicate that 
the Veteran has actually scheduled an appointment.  Thus, 
additional development is not necessary here.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of her service-connected right knee postoperative degenerative 
joint disease warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   

Before turning to the appropriate Diagnostic Codes for knee 
disabilities, the Board notes at this point that normal flexion 
of the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected right knee postoperative 
degenerative joint disease has been rated by the RO under the 
provisions of Diagnostic Code 5010-5260.  The Board notes that 
Diagnostic Code 5010 applies to traumatic arthritis and provides 
that such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5003.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.
  
Here, appropriate diagnostic codes rated on the basis of 
limitation of motion are Diagnostic Codes 5260 and 5261.  
Pursuant to Diagnostic Code 5260 for limitation of flexion, a 20 
percent rating is warranted for flexion limited to 30 degrees; 
and a maximum rating of 30 percent is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Pursuant to Diagnostic Code 5261 for limitation of extension, a 
20 percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension limited 
to 20 degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.    

The Board notes that there are other appropriate Diagnostic Codes 
for knee disabilities.  A 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis of 
the knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 
maximum rating of 20 percent is available for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  A 20 percent disability rating is 
available under Diagnostic Code 5262 when there is malunion of 
the tibia and fibula with moderate knee or ankle disability; and 
a 30 percent rating is available for marked knee or ankle 
disability.  Diagnostic Codes 5259 and 5263 are not for 
application since the highest available rating is 10 percent.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  

Further, the Board notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5003 and 5257 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability, respectively.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's 
General Counsel appear to require persuasive evidence that a 
claimant actually suffers from the symptomatology set forth in 
the different rating codes before separate ratings may be 
assigned.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral instability of 
the knee; and a maximum rating of 30 percent is warranted when 
there is severe recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Factual Background

A May 2004 treatment record from Jody E. Balich, M.D. shows that 
there is no evidence of effusion or loose body.  There was an 
impression of minimal fragmentation of the right anterior tibial 
tubercle.    

August 2004 to June 2006 treatment records from Michael E. 
Hebrard, M.D. shows that the Veteran reported right knee pain, 
locking, flareups, and giving way.  The impressions were right 
knee internal derangement and tendonitis/bursitis.    

The Veteran was afforded a VA examination in August 2004.  She 
reported that her knee locked frequently and was weak at times.  
She further reported wearing a knee brace for the last 3 years.  
She continued that she did not walk as much as she used to and 
that she avoided squatting and running.  She said that she drove 
10 minutes in her car then stopped and stretched.  On a scale of 
1 to 10 (with 10 being the worst pain), she rated her pain a 10, 
which she described as a constant dull ache in the knee.  

Upon physical examination, it was noted that range of motion were 
as follows: 0 degrees extension, and 120 degrees flexion.  It was 
noted that when she stood upright, she unloaded her symptomatic 
right knee.  It was additionally observed that there was no 
laxity of the knee.  The assessment was right knee strain, status 
post operative repair with recurrent strain and magnetic 
resonance imaging (MRI) of meniscal tear.      

A September 2004 letter from Warren J. Strudwick, Jr., M.D. 
reveals that the Veteran reported painful locking of the knee 
with her knee giving way two times per week with no pain.  She 
complained of aching pain in her knee.  She stated that she had 
increasing pain climbing stairs, driving her car, and standing 
and walking for prolonged periods of time.  Upon physical 
examination, Dr. Strudwick observed there was no effusion, and 
that range of motion was from 0 to 140 degrees.  The assessment 
was chondromalacia patella, and rule out medical meniscal tear or 
chondromalacia, weightbearing, medial femoral condyle.    

VA treatment records show that she was seen on various occasions 
from September 2004 to September 2005 complaining of pain with an 
assessment of degenerative joint disease.  In April 2005, she 
reported that her knee locked up but not as often as before.  

October 2004 and September 2005 treatment records from Kaiser 
Permanente show that the Veteran had complaints of knee pain. 

A September 2005 physical medicine consultation from Dr. Hebrard 
shows that the Veteran complained of pain and spasms, and 
reported falling down a flight of stairs when her right knee 
buckled on her.  She said that her right knee had been locking 
and giving way on her more frequently the last couple of days.  
Upon physical examination, it was noted that the Veteran had full 
active range of motion including pain with passive range of 
motion right knee with end range, extension, and flexion.  The 
assessment was aggravation of preexisting right knee pain and 
internal derangement.  

An October 2005 functional capacity evaluation shows that the 
Veteran complained of right knee pain with varying intensities, 
and that her right knee gave out without warning.  Range of 
motion was from 0 to 125 degrees.
When the Veteran was seen in May 2006 for another VA examination, 
she reported constant swelling in the medial aspect of the right 
knee that never went away.  She reported that on a scale of 1 to 
10 (with 10 being the worst pain), her pain was a 4.  She further 
reported that that her knee flared several times a month lasting 
up to two days at a time.  She said that her knee limited her 
from running or performing more heavy exertion.  She pointed out 
that she was limping progressively.  The Veteran stated that she 
had pain walking up stairs with her knee giving way walking down 
stairs, and that her knee gave way and locked occasionally.  

Upon physical examination, it was noted that there was painful 
range of motion with extension to 0 degrees, and flexion to 125 
degrees.  There was minimal pain with manipulation of the right 
knee, and marked crepitus and movement.  The VA examination 
report revealed no laxity of the right knee.  The assessment was 
bilateral knee strain with degenerative joint disease with no 
instability.  

Dr. Hebrard had seen the Veteran in May 2006 for follow up on 
giving way of the knee and what the Veteran felt was getting 
progressively weaker.  Right knee extension was to 0 degrees, 
while flexion was to around 118 degrees.  Right knee extension 
was pain-limited at 4/5.  The diagnosis was right knee internal 
derangement.  

A June 2006 report from Dr. Hebrard shows that the Veteran was 
seen for flare-up of right knee pain.  It was noted that MRI 
findings revealed a strain of the right medial collateral 
ligament sprain on the right.  Upon physical examination, it was 
revealed that she had 0 - 1+ effusion of the right knee.  
Extension was to 0 degrees, and flexion was to 112 degrees on the 
right.  The diagnosis was right knee internal derangement.  

In another June 2006 report from Dr. Hebrard, it was revealed 
that there was no evidence of a meniscus tear in the prepatellar 
and pretibial bursitis.  Noted was that there was suprapatellar 
effusion.  Upon physical examination, it was noted that the 
Veteran had 1+ effusion of the right knee.  Extension was - 5 
degrees and flexion was to 100 degrees.  The diagnoses were right 
knee complete tear of the medial collateral ligament, and mild 
sprain of the right medial collateral ligament along with 
postoperative degenerative changes of the right knee medial 
meniscus.  
 
On VA examination in May 2007, the Veteran reported persistent 
pain since 1992, and giving way and locking (that occurred once a 
month and as often as twice a week one year prior) since 2004.  
She said that the knee gave way so frequently that she once fell 
down a set of stairs a year ago and fell down another set of 
stairs in a similar time.  The Veteran reported that her knee 
flared all of the time and that she could not climb, stand for 
long, and drive because of pain in her knee.  Upon physical 
examination, range of motion was as follows: 0 degrees extension, 
120 degrees flexion with pain lacking 20 degrees of full flexion.  
It was observed that she was able to do this three times with no 
change with repetitive range of motion.  No laxity was noted.  
The assessment was right knee strain with obvious clinical 
instability.    

The most recent VA examination is from October 2008, the Veteran 
again reported persistent pain since 1992 and instability since 
2004.  She told the VA examiner that she had fallen once in the 
shower buckling her right knee but sustained a left knee torn 
medial collateral ligament (MCL).  She said that her knees gave 
out on a daily basis, and that she could lift no more than 20 
pounds and was unable to carry for a long period of time because 
her knee would buckle.  She said that she wore braces that 
prevented her from buckling.  Again, she could not climb, stand 
for long, kneel, and drive because of pain in her knee.  Out of a 
scale of 1 to 10 (with 10 being the worst pain), she rated her 
pain a 4 and noted that there was weakness, swelling, 
instability, locking, fatigue and lack of endurance.  The Veteran 
said that they were precipitated by prolonged standing, walking, 
laying in the wrong position, sitting with legs dangling, and 
climbing stairs.  

Upon physical examination, it was noted that there was crepitus 
with active and passive motion with no effusion.  The VA 
examination report provided that there were no lateral or medial 
meniscal tear, recurrent subluxation or instability.  Range of 
motion was as follows: extension was to 0 degrees, flexion was to 
90 degrees with pain at 90 degrees.  The impression was minimal 
degenerative change with fragmented tibia tubercle unchanged 
compared with prior examination.      

A May 2009 VA treatment record shows that since the Veteran's 
fall in April 2009, she noticed that her knee would go out 
laterally and that her knee was unstable going forward.  The 
Veteran reported not using a cane, but a brace.  She reported 
having pain when her knee "twists out" and had pain lying down.  
The Veteran reported an aggravating ache that ranged from 3 to an 
8 on a scale of 1 to 10 (with 10 being the most severe).  She 
reported that it was aggravated with any weight-bearing, 
including standing.  She further reported that her leg will lock 
with standing in one position too long and that it was painful 
for an instant.  Range of motion was as follows: knee extension 
was -35/-30 to 100 degrees flexion.  When walking a flight of 
steps, the Veteran reported anterior instability going down and 
pain when ascending the stairs.

In a May 2009 VA surgery consult note, it was documented that the 
Veteran complained of burning and sharp pain.  She reported that 
pain was worst with twisting, standing too long and walking.  She 
reported that her knee was unstable with weakness and that she 
wears knee braces for stability, and takes medication for pain 
relief.  It was noted that there was no deformity and that it was 
hard to determine if the Veteran had effusion.  It was 
additionally noted that there was no laxity with anterior, 
posterior drawer or McMurray test.  It was observed that there 
was tenderness with passive range of motion.  Range of motion was 
as follows: flexion to 90 degrees with pain and extension to 0 
degrees.  



Analysis

Overall, a rating in excess of 20 percent is not warranted.  The 
Board acknowledges that the Veteran has osteoarthritis.  Thus, 
her disability could be rated higher based on limitation of 
motion under Diagnostic Code 5260.  However, even considering 
additional functional loss due to pain, there is no evidence that 
flexion is limited to 15 degrees or extension is limited to 20 
degrees or more so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  

In point of fact, the Veteran's extension is not even remotely 
limited to at least a compensable level.  On most examinations 
she demonstrated full extension.  At most her extension was 
limited at one point to 5 degrees.  Consequently, not only is an 
evaluation higher than 20 percent not warranted through 
limitation of extension, but a separate rating for extension is 
not warranted, in the absence of at least a compensable 
limitation of motion.  See VAOPGCPREC 9-2004.

The Board notes that there are no complaints, treatments for, or 
diagnosis of ankylosis and recurrent subluxation of the knee to 
warrant a higher rating under Diagnostic Codes 5256 and 5257.  
While the Veteran reported lateral instability of the knees, it 
was not recurrent and did not appear severe enough to warrant a 
30 percent rating.  In actuality, her complaints of instability 
were not corroborated by physical examinations, which 
consistently showed the absence of any actual laxity.  In a 
statement received in May 2009, the Veteran stated that she could 
not agree that there was no instability in her knee given that 
she has had numerous falls over the years caused by instability 
in her knee and that MRI results make it impossible to dispute.  
In her opinion, she would not even consider her instability 
slight, but rather moderate to severe in nature. The Board 
acknowledges that the May 2007 VA examiner indicated that the 
Veteran had obvious clinical instability on examination.  Review 
of his actual reported findings, however, are inconsistent with 
his conclusion, in that he did not once note instability in 
testing of the knee (though he did for the left knee) and 
specifically noted the absence of laxity.  Moreover, the VA 
examiners who examined the Veteran in May 2006 and October 2008 
found no instability.  In the Board's opinion, the Veteran does 
not have even slight instability in the knee such as to either 
warrant an increased rating, or warrant a separate evaluation for 
instability and arthritis in the knee.  See VAOPGCPREC 23-97.  
   
Although the Veteran reported frequent episodes of "locking," 
and pain, Diagnostic Code 5258 is not for application since the 
highest available rating is 20 percent.  

Further, there is no malunion of the tibia or fibula to warrant a 
higher rating under Diagnostic Code 5262.    

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  On VA examination in August 2004, the VA 
examiner noted that the Veteran will have DeLuca factors 
pertinent during periods of aggravation.  It was noted that the 
Veteran will have a 20 percent worsening of DeLuca factors and 20 
percent worsening of joint range motion during periods of 
aggravation.  It was additionally noted that pain is a major 
functional impact in the Veteran's case.  Even considering an 
additional loss of 20 percent loss of range of motion per the 
examiner's estimate, the Veteran's forward flexion is still to 
about 96 degrees.  See generally DeLuca, 8 Vet. App. 202.  Under 
the current general rating formula, this would not warrant a 30 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.     

Further, on VA examination in May 2006, it was noted that there 
was no change in range of motion when the knee was moved 5 times 
during the examination.  On VA examination in May 2007, it was 
noted that there was no change with repetitive range of motion 
times three.  It was noted that pain was a major functional 
impact.  On VA examination October 2008, the Veteran reported 
weakness, instability, fatigue and lack of endurance.  The VA 
examiner reported that the joint examination was done three 
repetitive range of motion to meet the DeLuca criteria.  The VA 
examiner did not report additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of 20 percent.  
        
The Board notes that staged ratings are not for application since 
the Veteran's service-connected right knee postoperative 
degenerative joint disease is adequately contemplated by the 
existing 20 percent rating.  The evidence does not show that 
during any discrete period, the Veteran's right knee disorder 
approximated the criteria for a higher evaluation.  The Veteran 
may always advance an increased rating claim if the severity of 
her disability should increase in the future.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

When the Veteran was provided a VA examination in August 2004, 
she stated that she had been taken off of her usual route at the 
post office and was mail sorting and casing. 

In statements dated in April 2006 and May 2006, the Veteran's 
supervisor stated that the Veteran never recovered from her 
second injury and had since been on a 6-hour a day work 
limitation since.  He stated that she had missed a lot of time at 
work because of her knee.  In a statement dated in April 2006, 
the Veteran's boyfriend reported that the Veteran could not 
deliver mail anymore because of her knee problems. 

During the May 2006 VA examination, she reported limping for the 
last two to three years in her job as a mail carrier.  She again 
reported that she had her route taken away because of her knee 
and that she could not carry mail anymore.  At the time, she 
stood doing case mail, standing four hours daily or more, and had 
to stop and return home after four hours of standing.  However, 
as noted in the report, the Veteran was on light duty partly 
because of her left knee and some pain standing for prolonged 
periods.  The left knee pain limited her at work.  
  
A May 2006 treatment report from Dr. Hebrard showed the following 
work restrictions: no repetitive kneeling or squatting, no 
lifting greater than 15 pounds, no stair climbing, and 8-hour 
work day with sitting and standing at will.  

The Board acknowledges an August 2006 letter from her manager at 
the USPS. The manger reported that the Veteran's knee disability 
has worsened and that the Veteran is unable to perform the 
majority of her duty as a mail carrier.  He further reported the 
Veteran has been unable to regularly work a full eight-hour day 
since her 2004 arthroscopic surgery and listed her total work 
hours lost due to her knee disabilities.  In 2004, she used 
719.81 hours of leave without pay and 266.49 hours personal 
leave.  In 2005, she used 968.66 hours of leave without pay and 
72 hours of personal leave.  In April 2006 (prior to April 2006), 
he used 235.50 hours of leave without pay.

On a May 2007 VA examination, she reported that her employer 
could not accept her limitations (standing and walking for 30 
minutes at a time, lifting a maximum of 20 pounds and no 
climbing).  As a result, she was not working at the time of the 
examination.  

Nevertheless, on VA examination in October 2008, she reported 
that her current job is that of a mail carrier and a phone 
dispatcher for a fire department.  She said that she had been 
released to light duty by USPS and that her light duty consisted 
of answering telephone complaints and computer issues.  

A May 2009 VA treatment record shows that she worked two jobs and 
that she sat all day working at a fire department unable to do 
much activity due to knee pain.   

Another May 2009 VA treatment record shows that the Veteran 
worked three jobs 7 days a week.  She was off letter carrier duty 
due to her right knee and that she should be released to do light 
duty at the post office within a week.  She also had a job part-
time shopping for the elderly.  At the time, she was just driving 
the elderly around.  She was also employed as a dispatcher at a 
fire department.

A March 2010 report of contact shows that the RO called the 
Veteran regarding her current situation with the USPS.  She 
reported that her employer is working with the Department of 
Labor mentioning the possibility of having her retrained to do a 
job at a hotel behind a desk.  The Veteran stated that this is 
not what she wants.  

In a statement dated in April 2010, the Veteran reported that she 
is currently on sedentary work limitation and as her back 
continuous to deteriorate, she is frequently unable to perform a 
full day of work.  She reported that the post office is no longer 
willing to accommodate her medical restrictions and have begun 
the process to separate her completely from the US Postal 
Service.

Under these circumstances, the Board finds that the Veteran has 
not demonstrated marked interference with employment so as to 
render impractical the application of the regular rating schedule 
standards.  Although her hours at USPS were cut back, the Veteran 
was able to maintain two other jobs at other places of employment 
working seven days a week.  While she does report that the 
process has begun to separate her from USPS, it appears to the 
Board that she rejected the opportunity to work at a hotel not 
because of her service-connected right knee postoperative 
degenerative joint disease, but because she simply did not want 
it.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only her symptoms but the severity of her disability. For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

The appeal is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


